Citation Nr: 1717378	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed neurological disorder, to include complex partial seizures and focal epilepsy.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 14, 2016.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to July 14, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1944 to November 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  An October 2016 rating decision increased the rating for PTSD to 100 percent effective July 14, 2016.  The case is now in the jurisdiction of the St. Paul, Minnesota RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a neurological disorder claimed to be due to exposure to radiation in service.  The record shows that he was a member of the U.S. occupation forces in Japan and participated in the occupation of Hiroshima (as defined in 38 C.F.R. § 3.309) during the period from October 1945 to January 1946.  

In an August 2013 statement, K. Kelly, M.D. advised that she was treating the Veteran for complex partial seizures/focal epilepsy.  She reviewed his records from the Mayo Clinic (where she was a staff neurologist) since 2010 and noted that he had had spells for at least six years.  She noted that he had a history of prolonged exposure to radiation at Hiroshima.  She said it was well known that radiation exposure can cause cellular abnormalities, including DNA damage, that can cause cell death or what appears to be more chronic damage from aging than would be expected.  The Veteran did not experience concussions in service, but she noted that, according to the Mayo Clinic records, he would have been in close proximity to explosions and concussions from ammunition.  He opined that his epilepsy is at least as likely as not (50/50 probability) caused by or a result of the Veteran's radiation exposure and exposure to explosions in service.

In March 2014, a VA physician diagnosed epilepsy with localization-related complex partial seizures since at least 2004 and mild cognitive impairment (the differential diagnosis was cerebrovascular disease).  The examiner opined that the etiology of these disabilities was radiation encephalopathy due to exposure to ionizing radiation in service.  

In January 2015, the Defense Threat Reduction Agency (DTRA) provided a dose reconstruction in this matter.  

Thereafter, based on the information obtained from the DTRA, the VA Under Secretary for Health arranged for a VA physician to review the record, and provide an advisory medical opinion in this matter.  The physician noted that although some types of epilepsy can be caused by brain injuries such as stroke or brain tumor, radiation exposure of the low dose type (the Veteran's dose was 0.002 rem to brain and central nervous system), does not cause injury to the brain.  It was noted that the brain is highly resistant to effects of radiation and requires acute doses as high as 7.5 to 10 gray (750 to 1000 rads) for damage to begin.  In view of the above, the physician concluded that it was not likely that the Veteran's epilepsy can be attributed to ionizing radiation exposure in service.  Based on this opinion, and following a review of the record, the Director, Compensation and Pension Service concluded that there was no reasonable possibility that the Veteran's epilepsy resulted from his exposure to ionizing radiation in service.  

Certain diseases (specific to radiation-exposed Veterans) listed in 38 C.F.R. § 3.309(d) shall be service connected if manifested in a radiation-exposed veteran.  Furthermore, if a veteran who participated in the occupation of Hiroshima is found to have a radiogenic diseases (listed in 38 C.F.R. § 3.311(b)(2)), the claim is to be referred to the Under Secretary for benefits for a determination on service connection.  As the neurological disorder for which service connection is claimed is not listed in 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(b0(2), it may nonetheless be considered under the provisions of 38 C.F.R. § 3.311 if the veteran has presented competent medical evidence that the condition is a radiogenic disease.  Here, the August 2013 statement by Dr. Kelly is such evidence.   [The Board notes that  the March 2014 VA diagnoses ionizing radiation related seizure disorder and cognitive impairment preceded the development required in claims of service connection based on exposure to radiation and are conclusory (without rationale), and therefore are inadequate for rating purposes.   

Notably, in the August 2013 statement Dr. Kelly indicated that the Veteran had been treated at the Mayo clinic for at least 6 years, and that the opinion offered was based on review of the Mayo Clinic records.  hose records are not in the record, and there is no indication in that they were sought.  Analysis of the probative weight of Dr. Kelly's statement requires consideration of the information relied on for the statement.  Accordingly the records of the Veteran's treatment at Mayo clinic must be sought (to include for consideration of the alternate theory of entitlement proposed, i.e., that a seizure disorder was due to concussions the Veteran sustained serving in Japan and being in close proximity to explosions (apparently documented in records Dr. Kelly reviewed).  

Regarding the claim for an increased rating for PTSD prior to July 14, 2016, the Veteran stated on July 2016 VA psychiatric examination that he had been receiving treatment for a psychiatric disability at the Mayo Clinic.  Records of such Mayo Clinic psychiatric treatment are not associated with the Veteran's VA records, would have bearing on this claim, and must be obtained.

The claim for a TDIU rating prior to July 14, 2016 is inextricably intertwined with the matter of the rating for PTSD prior to that date, and consideration of such claim must be deferred pending the development for, and resolution of, the PTSD rating claim.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for a neurological disorder since his separation from service and for PTSD (since 2013), to specifically include the Mayo Clinic, and to submit authorizations for VA to secure records of any such private evaluations or treatment (to specifically include complete clinical records of his evaluations and treatment for neurological problems and psychiatric disability at the Mayo Clinic).  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.  If any such records are unavailable, the reason for the unavailability must be noted in the record.

2.  The AOJ should then review the record, arrange for any further development sought (e.g., if based on additional records received, Dr. Kelly's opinion cannot be properly addressed and reconciled with the VA physician's opinion in the matter, for another opinion that is responsive to that offered by Dr. Kelly), and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

